667 S.E.2d 272 (2008)
STATE of North Carolina
v.
Mickey Vonrice ROLLINS.
No. 138PA08.
Supreme Court of North Carolina.
August 26, 2008.
Robert C. Montgomery, Special Deputy Attorney General, Seth Edwards, District Attorney, for State of NC.
Barbara S. Blackman, Assistant Appellate Defender, for Rollins.
Prior report: ___ N.C.App. ___, 658 S.E.2d 43.

ORDER
Upon consideration of the petition filed by State of NC on the 1st day of April 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 26th day of August 2008."
Upon consideration of the petition filed on the 1st day of April 2008 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 26th day of August 2008."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in *273 the manner provided by Appellate Rule 15(g)(2).